UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
KURELL BROWN,
                                                                 :
                                      Plaintiff,                 :   No. 19-CV-4892 (PGG) (OTW)
                                                                 :
                     -against-                                   :            ORDER
                                                                 :
DCD CONSTRUCTION LLC, et al.,                                    :
                                                                 :
                                      Defendants,                :
                                                                 :
-------------------------------------------------------------x

           ONA T. WANG, United States Magistrate Judge:

         The Centers for Disease Control and the World Health Organization have advised
people to take precautions regarding the COVID-19 pandemic, and the Chief Judge of this
Court has entered standing orders regarding the same. See, e.g., 20-MC-155. In order to
protect public health while promoting the "just, speedy, and inexpensive determination of
every action and proceeding," Fed. R. Civ. P. 1, it is hereby

          ORDERED, that counsel shall conduct work remotely. This includes, but is not limited
to, telephonic conferences, client meetings, work meetings, and hand deliveries of courtesy
copies to the Court (courtesy copies can be sent via email or mail). It is further

           ORDERED, in the event that there are any outstanding depositions, no in-person
depositions shall take place, absent a showing of exceptionally good cause. If there are any
outstanding depositions, inform the Court at the March 25, 2020 telephonic conference.
Nothing in this Order prevents the parties from seeking to further modify the pretrial schedule
in light of the COVID-19 pandemic (or for any other good cause). Before seeking such relief, the
parties must, as always, meet and confer (via remote means) in a good faith effort to reach
agreement on how best to fulfill the goals of Rule 1 while avoiding unnecessary health risks. It
is further
         ORDERED that if counsel has any private, personal, familial or medical concerns that
they need to share with the Court that would necessitate further orders, counsel may email
Wang_NYSDChambers@nysd.uscourts.gov ex parte provided that they advise the other
parties that they will be contacting the Court ex parte.

        SO ORDERED.

                                                          s/ Ona T. Wang
Dated: March 19, 2020                                                Ona T. Wang
       New York, New York                                   United States Magistrate Judge
